March 3, 2015 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: The Dreyfus/Laurel Funds, Inc. - Dreyfus Bond Market Index Fund - Dreyfus Disciplined Stock Fund - Dreyfus Money Market Reserves - Dreyfus AMT-Free Municipal Reserves - Dreyfus Tax Managed Growth Fund - Dreyfus BASIC S&P 500 Stock Index Fund - Dreyfus U.S Treasury Reserves - Dreyfus Opportunistic Fixed Income Fund - Dreyfus Opportunistic Emerging Markets Fund (collectively, the “Funds”) 1933 Act File No.: 33-16338 1940 Act File No.: 811-05202 CIK No.: 0000819940 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectuses and the Universal Statement of Additional Information of the Funds that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 187 to the Registration Statement, electronically filed with the Securities and Exchange Commission on February 26, 2015. Please address any comments or questions to my attention at 212-922-6832. Sincerely, /s/ Jennifer Huancayo Jennifer Huancayo Paralegal
